EXHIBIT 10.36
 
KEY EMPLOYEE COVENANTS AGREEMENT




                                                                        
"Employee"
(PRINT NAME)


Nu Skin Enterprises, Inc. and its affiliated companies ("Company") operate in
highly competitive
direct sales, multilevel marketplace competing for product market share as well
as recruitment and retention of independent distributors.  The success of
Company depends on maintaining a competitive edge in this industry through the
introduction of innovative products and attracting and retaining distributors.
Accordingly, as a condition of and in consideration of employment or continued
employment with Company, the parties hereby acknowledge and agree as follows.



1. Conflict of Interest:  During employment with Company, Employee shall not
have any personal interest that is incompatible with the loyalty and
responsibility owed to the Company.  Employee must discharge his/her
responsibility solely on the basis of what is in the best interest of Company
and independent of personal considerations or relationships. Employee shall
maintain impartial relationships with vendors, suppliers and distributors.
Should Employee have any questions regarding this matter, Employee should
consult with his/her director or supervisor.  If any conflict of interest or
potential conflict of interest arises, the Employee must notify his director or
supervisor and seek an appropriate waiver or resolution of such conflict of
interest. Although it is difficult to identify every activity that might give
rise to a conflict of interest, and not by way of making an all-inclusive list,
the following provisions apply to common areas for potential conflicts of
interests:




1.1 Related Party Transactions.  Employees should not have a direct or indirect
ownership or financial interest in vendors of Company nor any company doing or
seeking to do business with Company. Employees should also not have a financial
or other interest in any transaction involving the Company.  In the event such a
conflict arises, the Employee must notify his/her director or supervisor and the
Company many not do business with such vendor or enter into any such transaction
unless it has been approved in accordance with the Company's policy with respect
to related party transactions.




1.2 Non-Competition.  Employee shall not provide services to, or have a direct
or indirect ownership in, any company which competes with Company in any product
category or any direct selling or multilevel marketing company; provided,
however, Employee may own publicly-traded securities of a company's whose
securities are publicly traded on either the NYSE, American or NASDAQ stock
exchanges if the Employee's ownership interest is less than 1% of the total
outstanding securities of such company.

 
 
 

--------------------------------------------------------------------------------


 

1.3 Other Employment.  Employee shall not perform services of any kind for any
entity doing or seeking to do business with Company. As to employment with or
service to another company, Employee shall not allow any such activity to
detract from his/her job performance, use Company's time, resources, or
personnel, or require such long hours to affect his/her physical or mental
effectiveness.




1.4 Distributorships.  While employed by Company and for a period of three (3)
months after termination of an employment relationship with Company, Employee
shall not directly or indirectly own any interest in a Company distributorship. 
Additionally, during the course of employment, neither the Employee, nor the
Employee's spouse or an immediate family member living in the same household
shall own any interest in, or otherwise be associated with, a Company
distributorship or any other multilevel distributorship.  Employee's spouse or
immediate family member living in the same household will not, without the prior
written consent of the Company, own any interest in, or otherwise be affiliated
with, another direct sales distributorship or be employed by another direct
sales or multilevel marketing company.  Any pre-existing ownership interests or
employment covered in this paragraph must be disclosed to the Company at the
time of the execution of this Agreement.  Employee shall disclose to his/her
immediate director or supervisor any and all areas posing a potential or actual
conflict of interest.  Said disclosure shall be made as promptly as possible
after such conflict arises.

 
2.
Work Product:
 

2.1
Company shall have the sole proprietary interest in the work product of Employee
created  during his/her employment with Company ("Work Product"), and Employee
expressly assigns to Company or its designee all rights, title and interest in
an to all copyrights, patents, trade secrets, improvements, inventions,
sketches, models and all documents related thereto, manufacturing processes and
innovations, special calibration techniques, software, service cod, systems
designs and any other Work Product developed by Employee, either solely or
jointly with others, where said Work Product relates to any business activity or
research and development activity in which Company is involved or plans to be
involved at the time of or prior to Employee's creating such Work Product, or
where such Work Product is developed with the use of Company's time, material,
or facilities; and Employee further agrees to disclose any and all such Work
Product to Company without delay.
 

2.2
Employee will promptly disclose to the Company all Work Product, whether or not
patentable or registrable under patent, copyright or similar statutes, made or
conceived or reduced to practice or learned by Employee, either alone or jointly
with others, during the period of his/her employment that (i) at the time of
conception or reduction to practice are related to the actual or demonstrably
anticipated business of the Company, (ii) result from tasks performed by
Employee for the Company, or (iii) are developed on any amount of the Company's
time or result from the use of premises or property (including computer systems
and engineering facilities) owned, leased, or contracted for by the Company
(collectively, "Inventions").

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.
Non-Disclosure and Assignment:

3.1
Employee acknowledges that during the term of employment with Company he/she may
develop, learn and be exposed to information about Company and its business,
including but not limited to formulas, business plans, financial data, vendor
lists, product and marketing plans, distributor lists, and other trade secrets
which information is secret, confidential and vital to the continued success of
Company ("Confidential Information").  All Confidential Information and/or
Inventions, as well as all intellectual property rights therein, shall be the
sole property of the Company.  Employee hereby assigns and agrees to assign to
the Company any rights he or she may have or acquire in such Confidential
Information and/or Inventions.



3.2
During and after Employee's employment, Employee shall hold the Confidential
Information and/or Inventions in confidence and shall protect them with utmost
care. Employee shall not disclose, copy, remove the Company's premises, or
permit any person to disclose or copy any of the Confidential Information and/or
Inventions, and Employee shall not use any of the Confidential Information
and/or Inventions, except as necessary to perform his/her duties as an employee
of Company.  In the event that Employee has or has had access to any
confidential information belonging to any third party, including but not limited
to any of Employee's previous employers, Employee shall hold all such
confidential information in confidence and shall comply with the terms of any
and all agreements between Employee or Company and the third party with respect
to such confidential information.
 

3.3
This Agreement will not be interpreted to prevent the use or disclosure of
information that (i) is required by law to be disclosed, but only to the extent
that such disclosure is legally required, (ii) becomes a part of the public
knowledge other than by a breach of an obligation of confidentiality, or (iii)
is rightfully received from a third party not obligated to hold such information
confidential.
 

3.4
Upon Company's request, and in any event upon termination of Employee's
employment for any reason, Employee shall promptly return to Company all
materials in his/her possession or control that represent, contain or reasonably
could contain Confidential Information and/or Inventions, including but not
limited to documents, drawings, diagrams, flow charts, computer programs,
memoranda, notes, and every other medium, and all copies thereof.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.5
During and after Employee's employment, regardless of the circumstances of
Employee's termination, Employee shall not communicate to, or use for his/her
benefit, or for the benefit of any person, firm, or other entity, without the
prior approval of the Company, any Confidential Information or information about
Inventions; provided, however, that Employee may communicate such information as
required pursuant to law or as necessary or appropriate in connection with any
suit or action, or any potential suit or action, brought by Employee against the
Company in connection with his/her employment relationship with the Company. 
Employee will return to Company all Company-owned materials including, without
limitation, computer and office equipment, supplies and internal Company
manuals, customer lists and information, and marketing materials.
 

4.
Future Inventions:  Employee recognizes that Inventions relating to his/her
activities while working for Company and conceived or made by Employee, whether
alone or with others, within one year after termination of Employee's employment
may have been conceived in significant part while employed by Company. 
Accordingly, Employee agrees that such Inventions shall be presumed to have been
conceived during Employee's employment with Company and are to be, and hereby
are, assigned to Company unless and until Employee has established the contrary.
 

5.
Cooperation:  Employee shall assist Company in every way deemed necessary or
desirable by the Company (but at the Company's expense) to obtain and enforce
patents, copyrights, trademarks and other rights and protections relating to any
Confidential Information and Inventions in any and all countries, and to that
end Employee will execute all documents for use in obtaining and enforcing such
patents, copyrights, trademarks and other rights and protections as Company may
desire, together with any assign­ments thereof to  Company or persons designated
by it.  If Company is unable for any reason to secure Employee's signature to
any document required to apply for or execute any patent, copyright, mask work
or other applications with respect to any Inventions (including improvements,
renewals, extensions, continuations, divisions or continuations in part
thereof), Employee hereby irrevocably designates Company and its duly authorized
officers and agents as Employee's agents and attorneys-in-fact for and on
Employee's behalf to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, mask works or other rights thereon with the same legal force and
effect as if executed by Employee.  Employee's obligation to assist Company
shall con­tinue beyond the termination of his/her employment, but Company shall
compensate him/her at a reasonable rate after his/her termination for time
actually spent by Employee at Company's request on such assistance.
 

6.
Ethical Standards:  Employee agrees to maintain the highest ethical and legal
standards in his/her conduct, to be scrupulously honest and straight-forward in
all of his/her dealings and to avoid all situations which might project the
appearance of being unethical or illegal.



 
 

--------------------------------------------------------------------------------

 
 
7.
Product Resale:  As an employee of Company, Employee may receive Company
products and materials either at no charge or at a discount as specified from
time to time by Company in its sole discretion.  Employee agrees that the
products received from Company are strictly limited to Employee's personal use
and that of Employee's family and may not be resold, given or disposed of to any
other person or entity, or otherwise disposed of in a manner inconsistent with
the personal use herein described.



8.
Gratuities:  Employee shall neither seek nor retain gifts, gratuities,
entertainment or other forms of compensation, benefit, or persuasion from
suppliers, distributors, vendors or their representatives without the consent of
a Company Vice President with the exception of meals provided in the ordinary
course of business on an infrequent basis.



9.
Non-Solicitation:  Employee shall not in any way, directly or indirectly, at any
time during employment or within two (2) years after either a voluntary or
involuntary employment termination: (a) solicit, divert, or take away Company's
distributors; (b) in any manner Company's employees, or vendors; or (c) assist
any other person in any manner or persons in an attempt to do any of the
foregoing.



10.
Non-Disparagement:  Employee shall not in any way, directly or indirectly at any
time during employment or after either voluntary or involuntary employment
termination, disparage Company, Company products or Company Distributors.



11.
Non-Endorsement:  Employee shall not in any way, directly or indirectly, at any
time during employment or within one (1) year after either a voluntary or
involuntary employment termination endorse any product that competes with
products of Company, promote or speak on behalf of any company whose products
compete with those of Company, allow Employee's name or likeness to be used in
any way to promote any company or product that competes with Company or any
products of Company.



12.
Non-Competition:  In exchange for the benefits of continued employment by
Company, Employee shall not accept employment with, engage in or participate,
directly or indirectly, individually or as an officer, director, employee,
shareholder, consultant, partner, joint venturer, agent, equity owner, 
distributor or in any other capacity whatsoever, with any direct sales or
multilevel marketing company including any direct or indirect affiliate or
subsidiary of such company that competes with the business of Company whether
for market share of products or for independent distributors in a territory in
which Company is doing business.  The restrictions set forth in this paragraph
shall remain in effect during the Employee's employment with Company and during
a period of six months following the Employee's termination of employment. 
Within fifteen days of termination of Employee's employment, Company shall
notify Employee whether it elects to enforce the Employee's obligation set forth
in this paragraph. In the event Company decides to enforce employees
non-competition obligation set forth herein, Company shall pay Employee a sum
equal to seventy-five percent of the Employee's base salary at termination of
employment, less applicable withholding taxes and excluding all incentive
compensation and other benefit payments for the period following the termination
of employment during which the restrictive covenants in this paragraph remain in
effect.  Unless other arrangements are made, payment shall be made in periodic
installments in accordance with Company's regular payroll practices.  Such
ongoing payments shall be contingent upon Employee's ongoing compliance with
his/her continuing obligations under this Agreement.

 
 
 

--------------------------------------------------------------------------------

 

 
13.
Acknowledgement:  Employee acknowledges that his/her position and work
activities with the Company are "key" and vital to the on-going success of
Company's operation in each product category and in each geographic location in
which Company operates. In addition, Employee acknowledges that his/her
employment or involvement with any other direct selling or multilevel marketing
company in particular would create the impression that Employee has left Company
for a "better opportunity," which could damage Company by this perception in the
minds of Company's employees or independent distributors. Therefore, Employee
acknowledges that his/her confidentiality, non-solicitation, non-disparagement,
non-endorsement and non-competition covenants  are fair and reasonable and
should be construed to apply to the fullest extent possible by applicable laws. 
Employee has carefully read this Agreement, has consulted with independent legal
counsel to the extent Employee deems appropriate, and has given careful
consideration to the restraints imposed by the Agreement. Employee acknowledges
that the terms of this Agreement are enforceable regardless of the manner in
which Employee's employment is terminated, whether voluntary or involuntary. In
the event that Employee is to be employed as an attorney for a competitive
business, Company and Employee acknowledge that paragraph 12 is not intended to
restrict the right of the Employee to practice law in violation of any
applicable rules of professional conduct.



14.
Return of Equipment and Information upon Termination:  Upon termination of
employment, Employee shall return to company all assets and equipment of Company
along with any Confidential Information and Work Product including any
distributor and vendor contact information and notes or summaries of all of the
above.



15.
Remedies:  Employee acknowledges: (a) that compliance with the restrictive
covenants contained in this Agreement are necessary to protect the business and
goodwill of Company and (b) that a breach will result in irreparable and
continuing damage to Company, for which money damages may not provide adequate
relief. Consequently, Employee agrees that, in the event that he/she breaches or
threatens to breach these restrictive covenants, Company shall be entitled to
both: (1) a preliminary or permanent injunction to prevent the continuation of
harm and (2) money damages insofar as they can be determined. Nothing in this
Agreement shall be construed to prohibit Company from also pursuing any other
remedy, the parties having agreed that all remedies are cumulative.  It is
further recognized and agreed that the covenants set forth herein are for the
purpose of restricting Employee's activities to the extent necessary for the
protection of the legitimate business interests of Company and that Employee
agrees that said covenants do not and will not preclude him/her from engaging in
activities sufficient for the purposes of earning a living.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
16.
Attorney's Fees:  If any party to this Agreement breaches any of the terms of
this Agreement, then that party shall pay to the non-defaulting party all of the
non-defaulting party's costs and expenses, including reasonable attorney's fees,
incurred by that party in enforcing the terms of this Agreement.



17.
Court's Right to Modify Restriction:  The parties have attempted to limit the
Employee's right to compete only to the extent necessary to protect Company from
unfair competition. The parties recognize, however, that reasonable people may
differ in making such a determination. Consequently, the parties agree that, if
the scope or enforceability of the restrictive covenants contained in this
Agreement is in any way disputed at any time, a court or other trier of fact may
modify and enforce the covenants to the extent that it believes to be reasonable
under the circumstances existing at that time.



18.
Severability:  If any provision, paragraph, or subparagraph of this Agreement is
adjudged by any court or administrative agency to be void or unenforceable in
whole or in part, this adjudication shall not affect the validity of the
remainder of the Agreement, including any other provision, paragraph, or
subparagraph. Each provision, paragraph, and subparagraph of this Agreement is
severable from every other provision, paragraph, and subparagraph and
constitutes a separate and distinct covenant.



19.
Governing Law and Forum:  This Agreement shall be governed and enforced in
accordance with the laws of the State of Utah, and any litigation between the
parties relating to this Agreement shall be conducted in the courts of Utah
County or Salt Lake City where necessary for federal court matters.



20.
Employment At Will:  Employee understands that employment with Company is
at-will, meaning that employment with Company is completely voluntary and for an
indefinite term and that either Employee or Company is free to terminate the
employment relationship at any time, with or without cause or advance notice,
provided that termination is not done for an unlawful or discriminatory purpose.



21.
Employment Subject to Company's Policies and Procedures:  The Parties
acknowledge and agree that Company has established, and may establish, various
workplace policies and procedures, which the Company may modify in its sole
discretion from time to time.  Employee acknowledges such policies and
procedures, and agrees to abide by such policies and procedures as they may be
implemented or modified from time to time.

 
 
 
 

--------------------------------------------------------------------------------


 
22.
Entire Agreement:  Company and Employee understand and agree that this Agreement
shall constitute the entire agreement between them regarding the subject matter
contained herein, and that all  prior understandings or agreements regarding
these matters are hereby superseded and replaced, including, without limitation,
the Key-Employee Covenants Agreement previously signed by the parties.  Any
amendment to or modification of this Agreement must be in writing signed by the
parties hereto and stating the intent of the parties to amend or modify this
Agreement.



23.
Survivability of Obligations:  This Agreement sets forth several obligations
which continue after the termination of Employee's employment with Company,
including without limitation those obligations set forth in paragraphs 1, 2, 3,
4, 5, 6, 9, 10, 11, and 12, and the Parties specifically acknowledge and agree
that such obligations shall survive the termination of Employee's employment for
any reason.







THIS AGREEMENT HAS BEEN READ, UNDERSTOOD AND FREELY ACCEPTED BY:
 
 
Dated:
 
Employee
 
 
 
 
 





 
 

